NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENT GLEN WILLIAMS,                             No. 18-35587

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00223-DCN

 v.
                                                MEMORANDUM*
BROOKS, Guard; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Idaho state prisoner Kent Glen Williams appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging First Amendment claims

arising from his pretrial detention at Ada County Jail. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Pagtalunan v. Galaza,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to comply with a court

order); Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1052 (9th Cir. 1998)

(dismissal under Federal Rule of Civil Procedure 37). We affirm.

      The district court did not abuse its discretion by dismissing Williams’s

action as a discovery sanction because Williams was warned that if he chose not to

undergo the prison’s required medical screening, thereby impeding his in-person

deposition, the action would be dismissed, and Williams nevertheless refused to

undergo the required medical screening without providing any explanation for his

refusal. See Valley Eng’rs Inc., 158 F.3d at 1056-57 (discussing factors to be

considered before dismissing under Rule 37(b)).

      The district court did not abuse its discretion by denying Williams’s motion

to amend the complaint because Williams failed to establish “good cause.” See

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992)

(setting forth standard of review and explaining that a plaintiff seeking amendment

after the deadline set forth in the scheduling order must demonstrate good cause).

      We reject as without merit Williams’s contention that the district court erred

by failing to accept his proposed amended complaint as a new complaint.

      AFFIRMED.




                                         2                                   18-35587